FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SERGIO MARTINEZ-PEREZ,                      
                             Petitioner,            No. 03-70531
                    v.
                                                    Agency No.
                                                    A36-908-119
ALBERTO R. GONZALES,* Attorney
General,                                              ORDER
                     Respondent.
                                            
                         Filed August 2, 2005

    Before: A. Wallace Tashima, Raymond C. Fisher, and
             Richard C. Tallman, Circuit Judges.


                               ORDER

   The opinion filed on December 29, 2004, and reported at
393 F.3d 1018, is withdrawn and the amended opinion filed
concurrently with this order is substituted in its place. The
time for filing petitions for rehearing shall run anew com-
mencing on the filed date of the amended opinion, in accor-
dance with Fed. R. App. P. 40(a)(1) and 35(c).




  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).

                                 8853
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.